 4:17-cr-03096-RGK-CRZ Doc # 130 Filed: 09/29/20 Page 1 of 1 - Page ID # 407




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:17CR3096

       vs.
                                                           ORDER
RICHARD L. GATHERCOLE,

                   Defendant.


       Mr. Gathercole has filed a motion to dismiss without prejudice, essentially
claiming that he cannot respond to the government because of Covid-19. (Filing
128.) I would like the advice of counsel for the government.

       IT IS ORDERED that counsel for the government shall respond to the motion
for voluntary dismissal (Filing 128) on or before October 13, 2020.

      Dated this 29th day of September, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
